

115 HR 560 : Northern Mariana Islands Residents Relief Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 560IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo amend section 6 of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes.1.Short titleThis Act may be cited as the Northern Mariana Islands Residents Relief Act.2.Long-term legal residents of the commonwealth of the northern mariana islandsSection 6(e)(6)(B) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806), is amended—(1)in clause (iii), by inserting except in the case of an alien who meets the requirements of subclause (VI) of clause (v), before resided continuously and lawfully; and(2)in clause (v)—(A)in subclause (IV), by striking ; or and inserting a semicolon;(B)in subclause (V), by striking the period at the end and inserting ;; and(C)by adding at the end the following:(VI)was admitted to the Commonwealth as a Commonwealth Only Transitional Worker during fiscal year 2015, and during every subsequent fiscal year beginning before the date of the enactment of the Northern Mariana Islands U.S. Workforce Act of 2018 (Public Law 115–218); or(VII)resided in the Northern Mariana Islands as an investor under Commonwealth immigration law, and is presently a resident classified as a CNMI-only nonimmigrant under section 101(a)(15)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(ii))..3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives February 26, 2020.Cheryl L. Johnson,Clerk